Case 1:19-cv-01197-LO-TCB Document 52-8 Filed 11/20/19 Page 1 of 8 PageID# 1096




                             EXHIBIT 8
        Case 1:19-cv-01197-LO-TCB Document 52-8 Filed 11/20/19 Page 2 of 8 PageID# 1097

                                        Amy Davidson Sorkin



                              Q. & A.: Ali Soufan
                                  By Amy Davidson Sorkin   May 16, 2012




In the past couple of weeks, Ali Soufan, the former F.B.I. agent who led the investigation into
the bombing of the U.S.S. Cole and into events surrounding 9/11—and was the subject of a
2006
2006  New
2006 New    Yorker
      New Yorker   piece                                             The
                   piece by Lawrence Wright and is the author of “ The
            Yorker piece                                                 Black
                                                                     The Black Banners:
                                                                         Black Banners:  The
                                                                               Banners: The
                                                                                         The
Inside
Inside Story
Inside Story  of
        Story of 9/11
              of 9/11 and
                 9/11 and   the
                       and the  War
                            the War  Against
                                War Against  al
                                     Against al Qaeda
                                                Qaeda”—has been drawn back into the debate
                                             al Qaeda
about torture and the war on terror by the publication of “Hard
                                                             Hard Measures:
                                                                   Measures: How
                                                                             How Aggressive
                                                                                   Aggressive
C.I.A. Actions After 9/11 Saved American Lives,” by Jose Rodriguez, Jr. Rodriguez, in his book
                         interview
and in a “60 Minutes” interview
                         interview, argued that techniques like waterboarding are necessary tools;
Soufan has a diﬀerent view. Below, he answers questions about post-9/11 interrogations, the
roles of the C.I.A. and F.B.I., and whether torture works.

Who is Jose Rodriguez? What does he know about the waterboarding of detainees after 9/11, and what
we did or didn’t learn from it?

Jose was a C.I.A. oﬃcer whose area of expertise was in Latin America, but after September 11,
2001, he was put in charge of the C.I.A.’s Counterterrorism Center, and now he’s claiming
responsibility for introducing the so-called “enhanced interrogation techniques” (E.I.T.s). In
2005, he ordered the destruction of tapes that showed the harsh techniques being used,
apparently contrary to orders. He was later reprimanded by the C.I.A.’s inspector general’s oﬃce.

The claims he’s recently been making about the success of the harsh techniques are the same
false claims that have appeared in now declassi ed C.I.A. memos, and which have been
thoroughly discredited by the likes of the Department of Justice, the Senate Intelligence
Committee, and the C.I.A.’s Inspector General.

The person making those claims isn’t the same Jose that I knew. I don’t know what he really
knows, whether he was fed false information, or if he’s trying to defend his legacy, but what he
says is at odds with the facts.

You were involved in the same sequence of events—the interrogation of Abu Zubaydah. How does your
memory of them diﬀer from the story Rodriguez is telling?
                                                                                                /
         Caseit’s
In this area   1:19-cv-01197-LO-TCB   Document
                  not a question of memory  but 52-8  Filed record.
                                                of factual  11/20/19There
                                                                     Pageare
                                                                          3 ofnow
                                                                               8 PageID# 1098of
                                                                                   thousands
pages of declassi ed memos and reports that thoroughly rebut what Mr. Rodriguez and others
are now claiming. For example, one of the successes of the E.I.T.s claimed in the now
declassi ed memos is that after the program began in August, 2002, Abu Zubaydah provided
intelligence that prevented José Padilla from detonating a dirty bomb on U.S. soil, and identi ed
Khalid Sheikh Mohammed as the mastermind of the September 11, 2001, attacks. Mr.
Rodriguez has been repeating this claims.

The reality is that both of those pieces of intelligence were gained by my partner and me, with
C.I.A. colleagues, in early April, 2002—months before the August, 2002, start of the E.I.T.
program. But in the memos they were able to promote false facts, even altering dates, to make
their claims work. In the so-called C.I.A. Eﬀectiveness Memo, for example, it states that Mr.
Padilla was arrested in May, 2003. In reality, he was arrested in May, 2002. But saying 2003 ts
with the waterboarding narrative. When the Department of Justice asked Steven Bradbury,
acting head of the Justice Department’s Oﬃce of Legal Counsel and the author of the 2005
O.L.C. memo to reinstate E.I.T.s, why he didn’t check the facts, he replied, “It’s not my role,
really, to do a factual investigation of that.”

                                     VIDEO FROM THE N   YORKER

                                Throwing Shade Through Crosswords




                                                                                              /
        Case 1:19-cv-01197-LO-TCB Document 52-8 Filed 11/20/19 Page 4 of 8 PageID# 1099

What about the identi cation of Khalid Sheikh Mohammed?

The claim about waterboarding leading to unmasking of K.S.M. as the mastermind of the
September 11, 2001, attacks is similarly false. We got that information in April, 2002, before the
contractors hired by the C.I.A. Counterterrorism Center even arrived at the site. One by one, the
successes claimed by E.I.T. proponents have been shown to be false.

I went before the Senate Judiciary Committee and under oath recounted what happened. And,
as I note in “The Black Banners,” I sent daily reports from the secret interrogation location, to
Washington, recording what happened, which the U.S. Government has in its possession. After I
left the location in 2002, I wondered if they got anything of value. Until 2005, I was still in the
government, and I know that nothing of value from E.I.T.s reached us. I thought perhaps the
information was only shared with others. But with the declassi cation of previously secret
memos, it became clear that every example given of claimed successes was factually incorrect—
and I know this from rsthand experience of how those pieces of intelligence were really gained.
It’s because of all this that I spoke out in 2009 to correct the false claims the American people
were being told.

“60 Minutes,” in a Web piece that accompanied its interview with Rodriguez called “Interrogations:
The FBI’s side of the Story,” presented this as a he-said, he-said, or Agency-said, Bureau-said: “What
really happened in the interrogation of high-level detainees like Abu Zubaydah? Depends on who you
ask: the FBI or the CIA.” Is that what it comes down to?

It was a factual mistake for “60 Minutes” and others to present it as an F.B.I. versus C.I.A. issue.
They had in their possession the C.I.A. Inspector General’s report, the Department of Justice
report, and the Senate Intelligence Committee’s information, all of which make this clear.

The more accurate way to portray it is that it’s the professionals from the F.B.I. and the C.I.A.
versus bureaucrats in Washington. The C.I.A. professionals in the eld weren’t happy that
outside contractors with no Al Qaeda or terrorism experience were put in charge and they were
pushed out. One C.I.A. colleague even left the secret location where we questioning Abu
Zubaydah before I did—in protest of what was happening. Mr. Rodriguez, too, was not an Al
Qaeda or terrorism expert, as he himself writes.

Because these C.I.A. professionals were unhappy with what bureaucrats in Washington were
doing, they complained to their inspector general, John Helgerson. He looked into the program
                                                                                                     /
        Case
and issued   1:19-cv-01197-LO-TCB
           a damning                  Document
                        report about its lack of 52-8 Filedsuccesses,
                                                 veri able  11/20/19 Page 5 of
                                                                      among    8 PageID#
                                                                             other things.1100
                                                                                           This is
why, back in 2005, still under the Bush Administration, the program was shelved.

Today, those responsible for the program, who made a decision that was terrible for our national
security—both in the short term and the long term—are doing their best to try to salvage their
reputation. And part of their tactic is to portray this as F.B.I. versus C.I.A., but that’s dishonest.

You mentioned the videotapes Rodriguez says he destroyed—ninety-two of them. Why would he do
that?

On “60 Minutes,” Jose said he destroyed the evidence of the interrogations “to protect the
people” who worked for him, from Al Qaeda going “after them and their families.” But that’s not
the reason Mr. Rodriguez gave at the time, and it’s a shame he wasn’t challenged on it.

One declassi ed C.I.A. e-mail, dated November 10, 2005, and written by the deputy to Kyle
(Dusty) Foggo, then executive director of the C.I.A., notes that Rodriguez thought that “if the
tapes ever got into [the] public domain… they would make us look terrible.” It was about their
reputation, not safety.

The tapes also contained our interrogations, done with traditional techniques. The tapes would
have shown under which circumstances Abu Zubaydah coöperated and when he stopped
coöperating. But while the tapes were destroyed, our daily reports from the location are luckily
safe and still in the government’s possession.

And while Rodriguez claims he had approval to destroy the tapes, a second declassi ed e-mail
from Foggo’s deputy shows that someone either “lied” to Rodriguez about approval, or
Rodriguez “misstated the facts.” The C.I.A.’s then general counsel, John Rizzo, is recorded in the
same e-mail as being “clearly upset” about the destruction.

Is there a cultural diﬀerence between the F.B.I. and C.I.A. that played into decisions about torture and
civil liberties? As Lawrence Wright wrote in The New Yorker, you also learned, after 9/11, that failures
in intelligence—particularly in the investigation of the 2000 attack on the U.S.S. Cole, which you led—
may have cost us a chance to stop the attacks. Is the situation better?

As we discussed, there’s no diﬀerence between the views of the C.I.A. and F.B.I. professionals in
the eld, who know what works and what doesn’t. My colleagues and I in the F.B.I., however,
were fortunate to have leadership that shared our views, with the Assistant Director of the F.B.I.,
Pat D’Amuro, saying to Director Robert Mueller, “We don’t do that,” and Mueller agreeing.
                                                                                                     /
Many ofCase 1:19-cv-01197-LO-TCB
        my colleagues  in the C.I.A.Document
                                     turned to52-8
                                                theirFiled 11/20/19
                                                       C.I.A.       PageGeneral
                                                               Inspector 6 of 8 PageID# 1101 about
                                                                                  to complain
what was happening—which led to the eventual shelving of the program, in 2005.

Regarding 9/11, I outline that sequence of events in “The Black Banners,” and it’s tragic. The
9/11 Commission listed that investigation as one of the best chances to stop 9/11. I often
wonder how diﬀerent the last decade would have been if we had been given the information we
requested.

I’m out of the government now, but I sincerely hope the situation is better today.

I have to ask you about a small revelation in the military-tribunal arraignment of K.S.M. and other
9/11 suspects last week: the judge said that he had recently read your book, “The Black Banners.” Were
you surprised?

I was honored that Judge Pohl singled out “The Black Banners.” The book, as you know, covers
the history of Al Qaeda, from its roots in 1979 through to the death of Osama bin Laden.
(Harsh interrogation issues only make up a few pages.) The book, based on my personal
experiences and information given to me and colleagues by Al Qaeda operatives, outlines how
many of the people—who became the group’s leaders, and today are facing trial for the attacks of
9/11—like Abd al-Rahim al-Nashiri and Khallad bin Attash were recruited to the group, how
they rose through the ranks, and how they planned and carried out their operations. My aim
with the book was to create a manual for anyone really wishing to understand Al Qaeda and our
eﬀorts against the group.

I only hope that Judge Pohl will soon have the opportunity to read it unredacted.

Your book was heavily redacted; why? And did Rodriguez’s book get the same treatment?

The F.B.I. sent my manuscript to various departments in the Bureau, and after a three-month
review process there was not a single redaction. Of course I had been careful not to put in any
information that compromised national security, or sources and methods, and the F.B.I.
recognized this.

Right before publication certain people in the C.I.A. claimed authority over the entire
manuscript—putting the book through “double jeopardy” of an unheard-of second full review.
They issued redactions clearly aimed at controlling the narrative over key moments, like the
events leading to 9/11 and what happened with the harsh techniques.

                                                                                                     /
         Case 1:19-cv-01197-LO-TCB
Their redactions                      Document
                  are a violation of the        52-8 Filed
                                         classi cation     11/20/19which
                                                       guidelines,   Pageare
                                                                          7 ofdesigned
                                                                               8 PageID#
                                                                                       to1102
                                                                                          protect the
public from agencies illegally classifying information for non-national-security reasons, such as
trying to censor embarrassment or cover up mistakes.

Some of the redactions are blatantly ridiculous even without knowing what’s underneath, such as
censoring a portion of a public exchange between myself and U.S. Senator Lindsay Graham that
was broadcast live on national television and that is still available on a government Web site. The
redactions also expose double standards: while I’m prevented from talking about certain things,
they allow others to talk about the same things, even to talk about me, as long as it ts their
narrative.

I’m requesting that these abuses of authority be reviewed by the F.B.I. and the government, and
that the redactions on my book be lifted.

The one piece of good news, through this eﬀort to restrict the public from knowing that they
deserve to know, is that while those trying to hide the truth may think they scored a success by
redacting “The Black Banners,” ironically, in the long run, they’ve done a great service to the
truth: Because you only redact what is true, when people eventually get to read the book
unredacted, they’ll know it contains the truth. Also, despite the redactions, it’s pretty obvious
what happened and what people are trying to cover up—so the thinking public can work it out.

Incidentally, books defending E.I.T.s, like Mr. Rodriguez’s, don’t appear to have such redactions.
After all, you can only redact the truth, you cannot redact ction.

What is your take on the military tribunals? How has the judicial handling of the 9/11 suspects been
shaped, or warped, by their interrogation?

I’m a believer in both federal and military courts. I think the focus should be on which venue
would be most eﬀective in insuring that the terrorist is locked up for as long as possible. I’ve
been a witness in terrorism trials in both venues, and I know that federal courts are more
eﬀective, but sometimes military commissions are better.

The use of E.I.T.s have made prosecutions more diﬃcult, that’s one of the reasons why it’s taken
so long to begin the trials—those behind the techniques never thought about the end game.
Information from E.I.T.s is considered unreliable, it’s inadmissible in court, and is considered
“fruit of the poisonous tree,” and so naturally it makes the process more diﬃcult. Thankfully, in
regard to those suspects, we have a considerable amount of evidence from pre-E.I.T.s to convict
them.
                                                                                                       /
What doCase    1:19-cv-01197-LO-TCB
         you say                        Document
                  to Jose Rodriguez’s basic message:52-8
                                                      that Filed 11/20/19
                                                           in order         Page
                                                                     to protect our8 of 8 PageID#
                                                                                     country,     1103to be
                                                                                              we have
willing to use torture?

That’s not true. On the contrary, using torture only makes us less safe. Not only does it generate
false leads and unreliable information, passing up chances to get actionable intelligence, it also
helps terrorists recruit—as we saw with Abu Ghraib in Iraq. Under torture, Ibn al-Shaykh al-
Libi gave the information they wanted to hear, which turned out to be false, and that
information was used to justify the Iraq War—it even made it to Colin Powell’s speech at the
U.N. When Ibn Shaykh was asked why he lied, to paraphrase, he said because you were torturing
me and I wanted it to stop. How did that make us safe?

We’re at our best and most eﬀective when our laws and strategies are in sync.

Does torture—our willingness to use it, our opposition to it—have an eﬀect on things like the
recruitment of sources, or the willingness of people in other countries to coöperate with us?

It makes it very diﬃcult. The top intelligence and law-enforcement agencies around the world
don’t use torture, because it’s unreliable and ineﬀective. Those who do use it are looked down
upon, and the information they provide isn’t trusted and can’t be used in their courts. And allied
countries won’t hand over suspects to a country that tortures people—and the U.S. won’t, either.

Do you think that we have put the darkest moments of the global war on terror—the black sites, the
torture—behind us?

I hope so. Given the conclusive evidence that damns the use of E.I.T.s, one would think no
leader in their right mind would ever authorize it again. However, many of those behind E.I.T.s
are still in in uential positions, or are given free passes to spout their falsehoods, so it does worry
me.

Photograph by Zinta Lundborg/Bloomberg/Getty Images.




       Amy Davidson Sorkin has been a staﬀ writer at The New Yorker since 2014. Read more »
                                                                                                              /
